Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jonathan Mitchell on March 31, 2021.
The amended claims are listed below.
Claim 1: Change the recitation “range of about 20 μm to about 75 μm” (lines 2 to 3) to “range from 20 μm to 75 μm”.
Claim 13: Change the recitation “of about 20 μm to about 75 μm” (lines 2 to 3) to “of 20 μm to 75 μm”; and replace the recitation “a HDPE” (line 3 on page 4) with “a high density polyethylene (HDPE)”.
Claim 14: Change the recitation “(i) the table” (line 1) to “(i) the tablet”; and replace the recitation “contains 90 to 110% of” (line 3) with “contains more than 90% of”.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 03/24/2021 has been entered. Claims 5 and 8 are cancelled. Claims 1-4, 6, 7, and 9-12 are allowable. The restriction requirement among species, as set forth in the Office action mailed on 01/27/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01/27/2021 is withdrawn.  Claims 13 and 14, directed to an immediate release tablet species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

Thus, claims 1-4, 6, 7, and 9-14 are currently under examination and allowed in this Office Action.   

Priority
This application is a 371 of PCT/IB2018/051221 filed on 02/27/2018 and claims foreign priority of INDIA 201721009146 filed on 03/16/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Withdrawn Claim Objections/Rejections
The objection of claim 6 because of incorrect recitation, as set forth on page 4 of the Final Rejection mailed on 01/27/2021, is withdrawn in view of amended claim 6.
The rejection of claims 1-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 4 to 5 of the Final Rejection mailed on 01/27/2021, is withdrawn in view of amended claim 1, and cancelled claims 5 and 8. Claims 2-4, 6, 7, and 9-12 depend from claim 1.
The rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 5 to 6 of the Final Rejection mailed on 01/27/2021, is withdrawn in view of cancelled claim 8.
withdrawn in view of amended claim 1, and cancelled claims 5 and 8. Claims 2-4, 6, 7, and 9-12 depend from claim 1.

Allowable Subject Matter
The amended claims 1 and 13 are allowed. Claims 2-4, 6, 7, and 9-12, depending from claim 1; and claim 14, depending from claim 13, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 1, directed to a pharmaceutical tablet composition comprising: a) amorphous dapagliflozin having a d(0.5) in the range from 20 μm to 75 μm, and b) one or more surfactants, wherein (i) the weight ratio of dapagliflozin to the surfactant is from about 1:0.1 to 1:10, and the tablet is an immediate release tablet; and claim 13, directed to an immediate release tablet comprising: a) amorphous dapagliflozin having a d(0.5) of 20 μm to 75 μm, and b) a surfactant which is micro-encapsulated polysorbate 80, wherein (i) the weight ratio of dapagliflozin to the surfactant is from about 1:0.1 to 1:10, and (ii) the tablet, after storage at 40° C and 75% relative humidity in a high density polyethylene (HDPE) container or in an Alu-Alu blister for 6 months, contains no more than 1.0% of total dapagliflozin impurities, are free of prior art rejection. The closest prior art is cited in the Final Rejection mailed on 01/27/2021, in which Sinha et al. (WO 2015/128853, published on September 3, 2015) disclosed a pharmaceutical composition comprising a solid dispersion of dapagliflozin and one or more pharmaceutically acceptable excipients or carriers. The monohydrate solvate of dapagliflozin formulated in the propanediol (propylene glycol) is crystalline in nature. In contrast, dapagliflozin base is present in amorphous form. There is a need to provide a stable form of dapagliflozin base that is readily bioavailable. The term "dapagliflozin" as used herein, refers to dapagliflozin base. The dapagliflozin base is hygroscopic in nature, which is less stable , the pharmaceutical composition is prepared in the absence of water. The term "solid dispersion" as used herein, refers to a group of solid products consisting of at least two different components, generally a carrier and a drug. The carrier can be crystalline or amorphous. The drug can be dispersed or dissolved in the carrier. The weight ratio of the dapagliflozin to the carrier is in the range of about 15 1:0.1 to about 1:100; particularly in the range of about 1:0.25 to about 1:20; more particularly in the range of about 1:0.5 to about 1: 10. The composition may be in the form of caplets, pills, mini-tablets, granules, pellets, tablets, or capsules (page 3/21, lines 6 to 9; page 2/21, lines 10-13, 28, and 29; page 6/21, lines 24-29; page 7/21, lines 6-8 and 14-16; page 10/21, lines 13 to 14). Example 2:
 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. Procedure: (1) Lactose anhydrous and intragranular microcrystalline cellulose were blended. (2) Polyethylene glycol and hydroxypropylmethyl cellulose were dissolved in a solvent mixture (isopropyl alcohol:methylene chloride mixture), followed by the dispersion of dapagliflozin base while stirring. (3) The material of step (1) was granulated with the dispersion of step (2), followed by drying of the granules. (4) The dried granules of step (3) were blended with extragranular microcrystalline cellulose and crospovidone, followed by the addition of colloidal silicon dioxide and magnesium stearate. (5) The blend of step (4) compressed into tablets. (6) The tablets of step (5) were coated with Opadry® (page 12/21, lines 7-17; page 13/21, lines 1-5). The term "pharmaceutically acceptable excipients" includes diluents, binders, disintegrants, lubricants, glidants, stabilizers, surfactants, solubility enhancers, coloring agents, flavoring agents, and mixtures thereof. Suitable disintegrants are selected from the group consisting of croscarmellose sodium, hydroxypropyl cellulose, crospovidone, low substituted hydroxypropyl cellulose, microcrystalline cellulose, starch, pregelatinized starch, modified starch, sodium starch glycolate, carboxymethyl starch, and mixtures thereof. Suitable surfactants are selected from the group consisting of sodium lauryl sulfate, sodium dodecyl sulfate, ammonium lauryl sulfate, alkyl poly(ethylene oxide), copolymers of poly(ethylene oxide) and poly(propylene oxide) commercially called as poloxamers or poloxamines, polyvinyl alcohol (PVA), fatty alcohols, polyoxyethylene alkyl ether, polyoxyethylene alkylaryl ether, polyethylene glycol fatty acid ester, alkylene glycol fatty acid mono ester, sucrose fatty acid ester, sorbitan fatty acid mono ester, sorbitol mono laurate (Span® 20 or Span® 80), polyoxyethylene sorbitan fatty acid ester (polysorbates), and mixtures thereof. Suitable solubility enhancers are selected from the group comprising sodium lauryl sulfate, polyethylene glycol, propylene glycol, glycerol, glycerol monostearate (page 7/21, lines 1-3; page 9/21, lines 8-13 and 30-32; page 10/21, lines 1 to 7). Kumar et al. (WO 2015/166473, published on November 5, 2015) disclosed an extended release suspension compositions comprise multiple coated cores of the active ingredient and a suspension base, wherein the suspension base generates a hypertonic condition such that there is no substantial change in the in-vitro dissolution release profile of the extended release suspension compositions upon storage for at least seven days. The suspension base comprises pharmaceutically acceptable excipients. The active ingredient can be present in the form of a free base, including canagliflozin, dapagliflozin, remogliflozin, sergliflozin. The pharmaceutically acceptable excipients may comprise glidants, suspending agents, wetting agents, preservatives, buffering agents, flavoring agents, or combinations thereof. Suitable examples of wetting agents, selected from surfactant, are sodium polyethylene glycols; polyoxyethylene-polyoxypropylene block copolymers such as poloxamers; polyglycerin fatty acid esters such as decaglyceryl monolaurate and decaglyceryl monomyristate; sorbitan fatty acid esters such as sorbitan monostearate; polyoxyethylene sorbitan fatty acid esters such as polyoxyethylene sorbitan monooleate; polyethylene glycol fatty acid esters such as polyoxyethylene monostearate; polyoxyethylene alkyl ethers such as polyoxyethylene lauryl ether; polyoxyethylene castor oil; or mixtures thereof. The extended release suspension composition may further include an immediate release component of the active ingredient. The immediate release component may be present in the form of a powder, a pellet, a bead, a spheroid, or a granule (page 4/44, lines 12-16; page 10/44, lines 15-19 and 34; page 11/44, lines 1-8; page 14/44, lines 4-7 and 31-34; page 15/44, lines 1-5; page 12/44, lines 2-5). However, the references did not teach or suggest the limitation “d(0.5) in the range from(or of) 20 µm to 75 µm”, required by claims 1 and 13 and in which d(0.5) of 58.7 µm in Examples Ia, Ib, and Ic and d(0.5) of 48.8 µm in Example III show 2 or 2+ folds higher dissolution compared with Example II prepared from amorphous dapagliflozin having d(0.5) of 13 µm in Table 4: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, and would constitute unexpected results.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4, 6, 7, and 9-14 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623